UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7039



GEORGE SAMUEL GREEN, JR.,

                                              Plaintiff - Appellant,

          versus


S. K. YOUNG, Warden; WILLIAM LEE, Doctor,
Mental Health Service Clinical Supervisor;
DOCTOR SNOW; D. JONES, Psychologist; M.
GILBERT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-314-7)


Submitted:   November 6, 2003          Decided:     November 18, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Samuel Green, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Samuel Green, Jr., appeals from the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint without

prejudice for failure to respond to the court’s order requiring

Green to either pay the filing fee or file a statement of assets.

However, the district court subsequently reinstated the case after

determining that Green had, in fact, timely responded to the

court’s order.    Accordingly, the appeal is dismissed as moot.          We

dispense   with   oral   argument,       because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  DISMISSED




                                     2